DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4, 7, 10, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “a gel like food” in lines 1-2.  The term “gel-like” is a relative term which renders the claim indefinite. The term “gel-like” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 1 recites the limitation “the metal ions having a valence of 2 or more on the surface” in line 5.  It is unclear what is meant by having a valence of 2 or more on the surface of a food.  Valence refers to the electrons on the outermost shell of an atom.  It is unclear how a surface of a food has a valence.
Claims 4, 7, 10, and 13 all recite the limitation “the gel like food.”  The term “gel-like” is a relative term which renders the claim indefinite. The term “gel-like” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Clarification is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 7, 10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mochizuki JP 2002/171919 (cited on Information Disclosure Statement filed March 8, 2020) in view of Uzunian et al. US 2007/0048416 and Gutmann et al. US 3,577,464 or alternatively Claims 1, 4, 7, 10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mochizuki JP 2002/171919 (cited on Information Disclosure Statement filed March 8, 2020) in view of Uzunian et al. US 2007/0048416, Gutmann et al. US 3,577,464, and Orcutt et al. US 2008/0260913.
It is noted that a formal human translation of Mochizuki JP 2002/171919 has been furnished herein.  All citations to Mochizuki JP 2002/171919 are with respect to the formal human translation of Mochizuki JP 2002/171919.
Regarding Claim 1, Mochizuki discloses a coloring method of coloring a surface of a gel food (‘919 Translation, Paragraph [0009]) comprising applying an aqueous solution (‘919 Translation, Paragraph [0027]) and a gelling agent which reacts with metal ions having a valence of 2 or more (bivalent cation material) and causes gelation to the gel food (‘919 Translation, Paragraphs [0012] and [0021]) wherein the metal ions having a valance of 2 or more (bivalent cation material) are applied on the surface of the gel food (‘919 Translation, Paragraph [0009]).  The gel food comprises agar (‘919 Translation, Paragraph [0021]).
Mochizuki discloses the gel food containing colorants to impart the desired color (‘919 Translation, Paragraph [0028]).  Food colorants necessarily contain pigments.  However, Mochizuki does not explicitly disclose the colorants being part of the aqueous solution.  Mochizuki et al. is also silent regarding the gel food with the metal ions having a valence of 2 or more on the surface being obtained by kneading the metal ions having a valence of 2 or more into the gel food.
Uzanian et al. discloses a food comprising pigments (‘416, Paragraph [0002]) wherein pigments are combined with natural colorants to give the food a color shade (‘416, Paragraph [0008]) wherein pigments are present in an aqueous colorant coating (‘416, Paragraph [0010]).
Both Mochizuki and Uzanian et al. are directed towards the same field of endeavor of methods of imparting color to a food.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Mochizuki and incorporate pigments with the natural colorants in an aqueous colorant coating solution since Uzanian et al. teaches that it was known in the food coloring art to incorporate pigments with colorants in aqueous coloring coating solutions to foods to give the foods its color.
Further regarding Claim 1, Mochizuki et al. is silent regarding the gel like food with the metal ions having a valence of 2 or more on the surface being obtained by kneading the metal ions having a valence of 2 or more into the gel like food or by applying an aqueous solution containing metal ions having a valence of 2 or more to the surface of the gel like food wherein the aqueous solution containing metal ions having a valence of 2 or more is a calcium chloride aqueous solution.
Gumann et al. discloses a coloring agent used to color any conventional foodstuff including beverages, fruits, and pasta (‘464, Column 3, lines 28-42) comprising coloring fats by kneading an oil pigment solution (‘464, Column 4, lines 13-28).
Both Mochizuki and Gumann et al. are directed towards the same field of endeavor of methods of coloring a food.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Mochizuki and knead the metal ions of the aqueous solution into the gel food since Gumann et al. teaches that it was known in the food coloring art to color foods by kneading an aqueous solution into the food.
Further regarding Claim 1, since Mochizuki et al. modified with Gumann et al. teaches kneading the metals ions into the gel food, the limitations “by applying an aqueous solution containing metal ions having a valence of 2 or more to the surface of the gel like food wherein the aqueous solution containing metal ions having a valance of 2 or more is a calcium chloride aqueous solution” are optional limitations that do not necessarily need to be met by the prior art by virtue of the term “or” preceding the phrase “by applying.”  Nevertheless, Orcutt et al. discloses a method of employing a color retention aid to a vegetable protein piece wherein the color retention aid is a gelling agent that is exposed to calcium ions (‘913, Paragraph [0065]) wherein calcium alginate is prepared by reacting calcium chloride or calcium lactate with an alginic acid prior to combining with a colorant by forming a solution of the colorant and alginate and adding calcium chloride to form the calcium alginate in the presence of the colorant (‘913, Paragraph [0071]).
Both Mochizuki et al. and Orcutt et al. are directed towards the same field of endeavor of methods of coloring a food.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Mochizuki et al. and apply an aqueous containing metals ions having a valence of 2 or more of a calcium chloride aqueous solution as taught by Orcutt et al. since the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination in view of Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07).  Orcutt et al. teaches that it was known in the food coloring art at the time of the invention to apply a calcium chloride aqueous solution to a surface of a food.
Regarding Claim 4, Mochizuki discloses the metal ions having a valence of 2 or more being calcium ions or magnesium ions (‘919 Translation, Paragraph [0027]).
Regarding Claims 7 and 10, Mochizuki discloses the gelling agent which reacts with the metal ions having a valence of 2 or more and causing gelation to be pectin (‘919 Translation, Paragraph [0026]) or gellan gum (‘919 Translation, Paragraphs [0021]-[0022]).
Regarding Claim 13, Mochizuki discloses the gel food containing glucomannan (‘919 Translation, Paragraph [0021]).

Response to Arguments
Applicant’s arguments with respect to Claims 1, 4, 7, 10, and 13 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Orcutt et al. is currently being relied upon to teach the limitations regarding the aqueous solution being a calcium chloride aqueous solution, which was necessitated by amendment.  Additionally, since Mochizuki et al. modified with Gumann et al. teaches kneading the metals ions into the gel food, the limitations “by applying an aqueous solution containing metal ions having a valence of 2 or more to the surface of the gel like food wherein the aqueous solution containing metal ions having a valance of 2 or more is a calcium chloride aqueous solution” are optional limitations that do not necessarily need to be met by the prior art by virtue of the term “or” preceding the phrase “by applying.”  
Examiner notes that applicant’s comments on Page 6 of the Remarks do not specifically and distinctly address or argue the rejections to 35 USC 112(b).  Therefore, the rejections to 35 USC 112(b) have been maintained herein.
Applicant argues on Page 9 of the Remarks that Gumann merely discloses that brushable fats may also be colored by kneading in an oil pigment solution.  Applicant continues that Gumann fails to expressly disclose that the oil pigment solution contains metal ions having a valence of 2 or more and that the oil pigment solution kneaded into the gel food of Gumman with the metal ions having a valence of 2 or more on the surface cannot be obtained by merely kneading the oil pigment solution of Gumann into the gel like food.
Examiner argues the primary reference of Mochizuki et al. already teaches a coloring method of coloring a surface of a food comprising applying an aqueous solution containing a pigment which reacts with metal ions having a valence of 2 or more (bivalent cation material) to cause gelation to the gel food (‘919 Translation, Paragraphs [0012] and [0021]) wherein the metal ions having a valance of 2 or more (bivalent cation material) are applied on the surface of the gel food (‘919 Translation, Paragraph [0009]).  The secondary reference is being relied upon to teach the method steps of kneading metal ions into food.  Both Mochizuki and Gumann et al. are directed towards the same field of endeavor of methods of coloring a food.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Mochizuki and knead the metal ions of the aqueous solution into the gel food since Gumann et al. teaches that it was known in the food coloring art to color foods by kneading an aqueous solution into the food.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Therefore, this argument is not found persuasive.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Claus et al. US 2006/0257537 discloses a method of reducing pink color in a cooked light colored meat comprising contacting the uncooked light colored meat with calcium chloride (‘537, Paragraph [0012]).
Hettiarachchy et al. US 4,699,664 discloses a food colorant comprising a pigment made of water and a calcium chloride solution.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278. The examiner can normally be reached M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICSON M LACHICA/Examiner, Art Unit 1792